F I L E_
                                                                                                   D
                                                                                   OURT OF APPEALS
                                                                                          DIVI IA sy
                                                                                 2013 APR 30
                                                                                             AN 3:36
                                                                                 SIWE        V   Hi CTQ




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTO

                                            DIVISION II

STATE OF WASHINGTON,                                                 No. 42027 9 II
                                                                               - -
                                                                    Consolidated with).
                                  Respondent,

         V.



DESMOND RAY JOHNSON,




STATE OF WASHINGTON,                                                 No. 42031 7 II
                                                                               - -


                                  Respondent,

         V.




KEVIN WAYNE FRANKLIN,                                           UNPUBLISHED OPINION




         HUNT, J. — Desmond Ray Johnson and Kevin Wayne Franklin appeal their jury trial

convictions for drive by shooting, first degree unlawful possession of a firearm, and first degree
                      -

assault; Franklin also appeals his gang -enhanced standard range sentences. Both Johnson and
                                                            -

Franklin argue that the trial court violated their right to a fair trial by erroneously admitting gang

affiliation evidence to prove motive and intent under ER 404( ) to prove the res gestae of the
                                                            b and

crimes. Johnson separately argues that the State's gang expert gave improper opinion testimony.

Franklin separately argues that insufficient evidence supported his 'convictions and gang

sentencing enhancements. We hold that the trial court did not abuse its discretion in admitting

the   challenged evidence, that   sufficient evidence supports Franklin's convictions and   sentencing
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



enhancements, and that Johnson failed to preserve his expert opinion testimony challenge. We

affirm both defendants' convictions and Franklin's gang -enhanced sentences.

                                                FACTS


            I. DRIVE BY SHOOTING, ASSAULT, AND UNLAWFUL POSSESSION CHARGES
                     -

         Defendant Kevin Wayne Franklin was a member of the Eastside Gangster Crips in

Bremerton; he considered fellow Tacoma Eastside Gangster Crips gang member Jerome

Kennedy    an "associate."   13 Verbatim      Report of Proceedings (VRP) at    1624.    The Tacoma


Young Gangster Crips was a rival of Tacoma's Eastside Gangster Crips and Tacoma's Hilltop

Crips.

         In late May 2009, Hilltop Crips gang member Curtis Hudson was at a Tacoma 7-
                                                                                    Eleven

store with Kennedy (his brother) and his friend Kyle Ragland when a large fight broke out

between these rival sets of the     Crips   gang.   Hudson and John Morris of the Young Gangster

Crips began pushing     each other; Kennedy intervened and       punched   Morris.   During the fight,

Kennedy's gold necklace was stolen; eventually it came into Morris's possession.

         The following week, Kennedy and Morris "had problems" with each other, 9 VRP at

929. Kennedy attempted to reclaim his gold necklace several times, but Morris made it clear that

Kennedy would either have " pay"or " o fight"Morris for it. 12 VRP at 1451.
                          to       t                ,

         About a week after the 7-
                                 Eleven fight, on the evening of May 30, Kennedy called

         to go out "; Franklin
Franklin "                         agreed. 13 VRP at 1635. Kennedy and Conrad Evans, who was

also known to "hang[     ] out" with the Eastside Gangster Crips, picked up Franklin in Evans'

girlfriend's white Ford Explorer. 9 VRP at 925. Franklin sat in the driver's side backseat behind

Evans; Kennedy    was   sitting   in the front passenger seat.   They picked up Desmond Johnson,



                                                     2
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



another of Franklin's associate[s]" with the Eastside Gangster Crips, who sat in the
                        "        affiliated

back passenger seat next to Franklin.            13 VRP at 1623. Although both Franklin and Johnson

were affiliated with the Eastside Gangster Crips, neither Franklin nor Johnson had been involved

in the 7-
        Eleven fight.'

         Evans, Kennedy, Franklin, and Johnson went to The Friendly Duck bar; they arrived

around 12: 5 AM and had a few drinks. While they were drinking, Kennedy received a phone
         4

call from Ragland, who was three blocks away at the 54th Street Bar and Grill with Hudson and

Marcus Jenkins. According to Kennedy, Ragland's car was blocked in at the 54th Street Bar and

Grill, and Ragland believed that someone in the car in front of him had taken a pistol from that

   s trunk.
car'               Jenkins had seen Morris at the 54th Street Bar and Grill. and knew that he was


having " roblems"with Hudson and Kennedy; Hudson also knew Morris was present. 9 VRP at
       p

970. When Ragland and Kennedy hung up, Hudson understood that Kennedy would soon be at

the 54th Street Bar and Grill.


          Between 1:2 AM and 1:9 AM, Franklin texted his girlfriend that he was "handlin
                   3          3

business." 11 VRP at 1320.              When she inquired what kind of business"would keep him out at
                                                                       "

2:0 AM, Franklin texted her: " top askin questions and use your head and you will know what I
 0                           S

am    on.      I jus got   jacc't and   now   it' time to
                                                s                  the blues." 11 VRP at 1320
                                                              give some[ ne]'
                                                                       o

emphasis added).




    The record reflects that only Kennedy had been involved in the 7-
                                                                    Eleven fight.
2
    We     quoting verbatim text
         are                              messages sent     through cellphones. We have not attempted to
correct this quoted language.



                                                          9
Consol. Nos. 42027 9 I1 and 42031 7 II
                   - -            - -



       Less than a minute later, The Friendly Duck's surveillance cameras caught Evans,

Kennedy, Franklin, and Johnson getting back into the white Ford Explorer in the same

configuration as beforei. with Evans driving, Kennedy in the front passenger seat, Franklin
                       — e.,

in the backseat on the driver's side, and Johnson in the backseat on the passenger's side. They

drove to the 54th Street Bar and Grill and circled the     parking   lot   a   few times.   Eventually,

Hudson walked up to the Ford Explorer and appeared to speak with the occupants inside; the

Ford Explorer then pulled around to the back alley.

       At 2:3 AM, when people were leaving the 54th Street Bar and Grill, the white Ford
           0

Explorer (with Evans, Kennedy, Franklin, and Johnson inside) was parked in the back alley

behind Ragland's car (with Ragland, Hudson, and Jenkins inside),
                                                               which was behind Morris's

green car, in the front of this line. As they were leaving, Kennedy phoned Hudson in Ragland's

middle car to let Hudson know that he (Kennedy) was in the white Ford Explorer, behind

Ragland's car. As they pulled out of the alley, Hudson received another call and was told to

turn off." VRP at 965. At the next intersection, Morris's car turned left onto Cedar Street,
          9

Ragland's car turned right, and the Ford Explorer then turned left, following Morris's car onto

Cedar Street.    Guns from the passenger side of the Ford Explorer fired on Morris's car.
Apparently, no   one   in Morris's   car was   injured.


3
  Kennedy later claimed that he had fired " wo guns"a 38 and .40 caliber)simultaneously from
                                          t          ( .
the Explorer's front passenger seat. The police suspected, however, that another occupant in the
car had been the second shooter. 10 VRP at 1152.

4
  After fleeing the scene, Morris's car caught up with Ragland's car on Oakes Street and opened
fire on it in a separate drive by shooting; Ragland was killed, and Jenkins was shot in the back.
                               -
Franklin and Johnson were not charged with any crime in connection with this second drive- y
                                                                                         b
shooting. Nor do they challenge on appeal the trial court's admission of this evidence.

                                                      LI
Consol.Nos. 42027 9 II and 42031 7 II
                  - -            - -



       Three independent eye witnesses observed the drive by shooting on Cedar Street.
                                                          -

Shortly after 2:0 AM, Jeremy Berntzen had just exited a vehicle in his friend's Cedar Street
               0

driveway when he saw a white Ford Explorer with a "dark gray" bottom" driving fast and
                                                              "

shooting at a dark -colored car; he heard seven to nine gunshots, fired in rapid succession. 5 VRP
at 205. Berntzen observed a person shooting from the Explorer's rear passenger side window,
                                                                               -

but he could not identify any facial features.

       Benjamin Grossman, who had been trailing Berntzen in his truck, was still seated in his

vehicle when he saw a small sedan followed by a Ford Explorer turn quickly onto Cedar Street;

he heard seven gunshots and saw "sparks" coming from the Explorer's rear passenger side
                                                                                   -

window.    6 VRP at 253. The Explorer and the other vehicle sped off in opposite directions.

Three bullets struck Grossman's truck, hitting his passenger side door and tire.
                                                             -

       Darlene Esqueda heard gunshots while watching television in her home near Cedar

Street. When she looked out her window, she saw a white SUV driving quickly, chasing a dark-

colored car, with a person with a gun sticking his arm outside of the SUV's passenger side
                                                                                      -

window. Several other neighbors also heard gunshots and called the police. Within a minute,

Officer Christopher Martin responded and confirmed that none of the bystanders were injured.

Berntzen reported having seen "two"shooters on the Ford Explorer's passenger side (one in
                                                                             -

front and one in back); he provided a description of the vehicle, which Martin broadcast on
                      and

the police radio. 6 VRP at 383.

        Officer Nicholas Jensen was responding to the Cedar Street. shooting within minutes of

Martin's broadcast of the vehicle's description when he saw a white Ford Explorer speed past

him, with " ebris"brush, grass, etc.)
          d        (                hanging from its undercarriage, and turn into a Chevron


                                                 5
Consol.Nos. 42027 9 II and 42031 7 II
                  - -            - -



gas station. 7 VRP at 495. Jensen pulled around the Chevron station, called for backup, and

watched four men exit the Ford Explorer and approach a tannish brown Cutlass parked at a gas
                                                               -

PUMP.


         After pulling into the Chevron station, Franklin immediately exited the Ford Explorer's

rear driver side seat, got into the Cutlass, and sat in its rear passenger side seat; Kennedy exited
            -                                                              -

the Explorer's front passenger seat, also got into the Cutlass, and sat in its front passenger seat.

Evans exited the Explorer's driver's seat, spoke with the Cutlass's owner, and then entered the

Chevron station. Inside the Chevron station,Evans called his girlfriend and told her to report the

Explorer stolen. Johnson exited the Explorer on the rear passenger side, threw a Burger King
                                                                   -

bag into the Chevron's garbage can, entered the Chevron station, and then appeared to place

something    on   one   of Chevron station's shelves.   These actions were all recorded on the


Chevron's surveillance video.


         After backup arrived, police officers approached the Cutlass's owner and the four men

from the Ford Explorer, handcuffed them, read them their Miranda rights, placed them in patrol
vehicles, and confiscated their cell phones.     Franklin's and Johnson's cell phones contained

photographs and/or monikers associated with the Tacoma Eastside Gangster Crips. Kennedy and

Franklin had "neatly-
                    folded" blue bandannas, emblems commonly associated with the Crips

gang. 11 VRP at 1388.

         During a protective sweep of the Ford Explorer and the Cutlass at the Chevron station,

the officers discovered a .40 caliber handgun under the Cutlass's front passenger seat, where

Kennedy had previously been seated; they found no weapons in the Ford Explorer. The officers

5
    Miranda v. Arizona, 384 U. .436, 86 S. Ct. 1602, 16 L.Ed. 2d 694 (
                             S                                       1966).


                                                 3
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



found four .38 caliber shell casings inside the Burger King bag that Johnson had thrown into the

Chevron's   garbage. On the Chevron station's shelves, they found a .38 caliber handgun, a

holster, a black glove, and a black nylon bag with five unused .38 caliber bullets.

         Police officers at the scene of the Cedar Street shooting found eight .40 caliber shell

casings, which forensics testing later revealed had been fired from the same .40 caliber handgun

discovered under the Cutlass's.
                              front passenger seat at the Chevron station. These officers also

recovered two bullet fragments from Grossman's passenger side seat and tire. And they found
                                                         -

two fired .38 caliber bullets, which matched the shell casings from the discarded Burger King

bag and had been fired from the same .3 8 caliber handgun found inside the Chevron station. The

officers later took Berntzen to the Chevron station, where he identified the Ford Explorer as the

one that had been involved in the drive by shooting.
                                        -

                                               II. PROCEDURE


         The State charged Franklin and Johnson with drive by shooting, first degree assault,
                                                           -

second   degree assault, and   first   degree unlawful possession of a   firearm. The State also sought

sentencing enhancements (1)for the two assault charges, based on Franklin's and Johnson's

having committed these crimes while armed with a firearm; and (2)for all counts, based on

Franklin's and Johnson's having,committed these crimes with intent to benefit a criminal street

gang, in violation of RCW 9.
                          aa).
                          535( 4A.
                             3)(
                             9




6 The State also charged Kennedy and Evans with these crimes. They pleaded guilty before trial.


                                                      7
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



                                          A. Pretrial Motions


        Franklin and Johnson moved in limine to prohibit the State from introducing ER 404( )
                                                                                          b

gang affiliation evidence and the 7-
                                   Eleven fight, in which neither had participated. The State

argued that evidence of the earlier 7-
                                     Eleven fight and Franklin's and Johnson's gang affiliations

were admissible under ER 404( ) "res gestae" of the charged offenses and to show Franklin's
                            b as                                            _

and Johnson's motive and intent in committing the charged crimes. Clerk's Papers (CP)at 344.

The trial court ruled that "limited testimony" about the 7-
                                                          Eleven fight was admissible as "res

gestae" of the charged offenses (because it      was "  part   of the story "),   conditioned on giving a

limiting jury instruction that Franklin and Johnson had not been present during the 7-
                                                                                     Eleven

fight. 5 VRP at 163.

        The trial court also ruled that (1)Franklin's, s, the other participants' gang
                                                     Johnson' and

monikers were admissible to show their "identit[ es]"
                                               i    because they referred to each other by

these nicknames and sometimes did not know each others' birth names; 2)
                                                                     ( their gang status and

rivalries   were   admissible to show "motive ";   and (3)Detective John Ringer could testify as a

gang expert to explain gang culture and specific gang-
                                                     related evidence (bandannas, tattoos,
              once the
monikers, etc.)              State   established his qualifications. 5 VRP        at 170.   The trial court


required a limiting instruction that Johnson did not have an identifiable gang moniker associated

with him; and the trial court stated that it would give additional limiting instructions about

Johnson's knowledge or [gang] affiliation,"
           "                              depending on what the evidence showed at trial. 5

VRP at 181.




                                                    8
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



                                              B. Trial


                                         1. State's evidence ,


         The State's witnesses testified about the previously described facts. In addition, Evans

testified that shots had been fired from only the front passenger seat but that he did not know

who had been the shooter. Kennedy testified that he alone had shot at Morris's car by firing the

38 and .40 caliber handguns simultaneously from the Ford Explorer's front passenger seat,

p] much because of the 7-
 retty             [    Eleven] altercation"that he had had with Morris a week earlier.

10 VRP at 1129. Kennedy admitted being associated with the Tacoma Eastside Gangster Crips,

having gang tattoos and a blue bandana on him the night of the shooting, and placing the .40

caliber handgun under the seat of the Cutlass at the Chevron station.

         Detective Ringer testified as an expert about gang culture, gang status and rivalries, and

the gang evidence recovered in the case as follows: The Tacoma Eastside Gangster Crips (to

which Kennedy belonged) and the Tacoma Young Gangster Crips (to which Morris belonged)

are different "sets"of the Crips gang; Crips sets often "battle for supremacy,"respect,"
                                                                                "      and

territory."12 VRP at 1437, 1438. Because gangs like the Eastside Gangster Crips do not have

a formal hierarchy, a gang member or associate can achieve status within the gang by having

connections"with drug dealers or by doing "drive by shootings" and demonstrating his ability
                                                 -

to   keep rival   gang members at   bay. 12 VRP at 1465. Both a gang's and an individual gang

member's reputation" and "street credibility" are important; neither wants to be perceived as
          "

weak."12 VRP at 1483, 1484. If a gang member like Kennedy feels "disrespected"by a rival

gang, the very nature of the gang demands that [he] strike back" and "prove [his] worth." 12
      "

VRP at 1487. If a fellow gang member or associate is asked to "
                                                              step up"to help retaliate and he


                                                  9
Consol.Nos. 42027 9 II and 42031 7 II
                  - -            - -



does not assist, he will be considered "weak"and will eventually be "checked"by members of
his   own   gang.   12 VRP at   1487,   1488.   In Ringer's experience, it is not uncommon for gang

members and associates to respond to a showing of disrespect with disproportionate levels of

violence.


        Ringer also discussed the physical evidence in the case. He testified that (1) neatly-
                                                                                      the

folded blue bandannas that police found on Kennedy and Franklin are commonly worn or

displayed by Crips    gang members         flag[ ] 2) (
                                        as "   s   ";gang members often use the term " ssociate"
                                                                                     a

to refer to a person who "hang[
                              s]"
                                out with their gang but who is not yet a formal member; 3)
                                                                                        (

gang members use monikers or nicknames to refer to each other; and (4)they usually also have

several tattoos that display their gang affiliations. 12 VRP at 1483. Ringer further testified that

he believed Franklin was a member of the Eastside Gangster Crips based on his blue bandanna

and his several     gang   tattoos, including the acronym "EGC, " which stands for "East Side


Gangster Crip,"
              tattooed across his back. 12 VRP at 1495. Ringer also testified Johnson's cell

phone was "loaded with monikers,"
                                which showed that he also associated with the same gang.
12 VRP at 1496.


          Ringer described his interviews with Franklin and Kennedy after the shooting. Although

both men had initially been evasive, the next day Kennedy contacted police to provide additional

information about the shooting and to minimize his involvement; Ringer explained that this

contact had caused him concern because gang members generally do not want to speak with the

police.


  11 VRP at 1389.


s 13 VRP at 1626.


                                                     10
Consol.Nos. 42027 9 II and 42031 7 II
                  - -            - -



        The   State   then   elicited   the    following testimony     about   gang   members'   general

unwillingness to cooperate with law enforcement:

        STATE:]In regard to this intimidation factor ... were you concerned about the
        veracity, I guess, of a gang person, Mr. Kennedy, giving you truthful information?
        RINGER:]Definitely.
        STATE:] Is there in your experience an adverse effect to when a gang member
        talks, whether they're being truthful or not,to law enforcement?
        RINGER:] Almost 100 percent of the time, a ... gang member, is not going to
        be totally honest with law enforcement in an interview.... whole culture of
                                                                     The
        the gangs says you don't cooperate with the police. You certainly don't talk
        honestly with the police. You don't snitch. You don't tell on fellow gang
        members even if you're a victim. You tendthe gang culture says you don't talk
                                                      —
        with the police,you don't cooperate.
                R]en we find a gang member who's willing to talk, we approach it very
                   h
        sort of apprehensively as far as whether he's going to tell the truth or not. We
        take everything with a grain of salt. We work through the issues and try to get as
        much of the truth as possible, but we go in anticipating that they're not going to
        be truthful with us.


12 VRP at 1406 07 (
               - emphasis added). Neither Franklin nor Johnson objected to this testimony

or moved to strike Ringer's statements.

                                        2. Defendants' evidence


        Franklin testified in his   own       defense; Johnson   did not.   Franklin admitted (1)having

served 24 months in prison for robbery; 2)being "jumped into"the Eastside Gangster Crips;
                                        (

3)having the     gang moniker "Monster "; (
                                          4)having               several gang tattoos; ( )having a blue
                                                                                       5

bandanna on him the night of the shooting and that such bandannas are a "flag"of the Eastside

Gangster Crips; and (6)sending his girlfriend a text message shortly before the shooting, which

message stated that he had been "jacked"and that he was going to give somebody the "blues."

13 VRP at 1623, 1624, 1641. But he denied that his text message had anything to do with the

9
    Franklin testified that his prior conviction was merely for "[
                                                                r] but his judgment and
                                                                   obbery,"
sentence show that it was for first degree robbery. 13 VRP at 1620.

                                                      11
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



shooting of Morris's car or the previous fight at the 7-
                                                       Eleven, both of which he claimed he knew
                10
nothing   about.


         Franklin similarly denied seeing any guns the night of the shooting. He claimed that he

had been drinking heavily that night," had "passed out"in the Ford Explorer's backseat after
                                     he

arriving at the 54th Street Bar and Grill, and the next thing he remembered was waking up to the

sound of gunshots"and being "tossed around" in the Ford Explorer as it drove through a ditch.
         "

13 VRP at 1644, 1645. In a written declaration, Kennedy corroborated this part of Franklin's

testimony, stating that Franklin had been asleep at the time of the shooting.

                                      C. Judgment and Sentence

          The jury found both Johnson and Franklin guilty of drive by shooting, first degree
                                                                   -

unlawful possession of a firearm, and first degree assault. The jury also returned special verdicts
                       12
on   Franklin's counts,     finding that he had committed all three crimes with intent to benefit a
                                                                                                    13
criminal street gang and that he had committed first   degree assault while armed with   a   firearm.


The trial court imposed standard range sentences for Franklin's underlying convictions plus an

additional 60 months for his firearm sentencing enhancement on the first degree assault charge,

10
     According to Franklin, his car had been broken into the night before the shooting, and items
had been stolen from him. He asserted that his text messages about being " acked"related to this
                                                                         j
earlier incident. 13 VRP at 1641.

11 In contrast, Ringer testified there was no evidence of Franklin's having been intoxicated
during their interview immediately after the May 31 incident.
12
     The jury did not reach a verdict about whether Johnson had committed first degree assault
while armed with a firearm or whether he had committed the crimes for which he was convicted
with the intent to benefit a criminal street gang.
13
     Franklin does not challenge this firearm sentencing enhancement on appeal.



                                                  12
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



resulting in a total of 200 months confinement; it does not appear that the trial court imposed

additional time for Franklin's gang   sentencing   enhancements.14   The trial court imposed low end
                                                                                                 -

standard range sentences for Johnson's convictions, resulting in 138 months total confinement.

Franklin and Johnson appeal their convictions; Franklin also appeals his gang -enhanced

sentences.


                                            ANALYSIS


                                  I. EVIDENCE ADMISSIBILITY .


       Franklin and Johnson first argue that we should reverse their convictions because the trial

court erroneously admitted the following prejudicial evidence as exceptions under ER 404( ):
                                                                                        b

1) 7-
 the Eleven fight, as "res gestae"of the charged crimes; and (2)gang affiliation, to establish

their motive and intent for participating in the drive by shooting. Br. of Appellant ( ranklin) at
                                                       -                             F

37;Br. of Appellant ( ohnson)at 16. These arguments fail.
                    J

       We review a trial court's evidentiary rulings for abuse of discretion. State v. Lormor, 172

Wn. d 85, 94, 257 P. d 624 (2011);
  2                3             State v. Yarbrough, 151 Wn. App. 66, 81, 210 P. d 1029
                                                                               3

2009).A trial court abuses its discretion if its decision is manifestly unreasonably or exercised

on untenable grounds or for untenable reasons. State v. Lord, 161 Wn. d 276, 283 84, 165 P. d
                                                                    2            -        3
1251 ( 2007). Such   an abuse of discretion exists if the trial court relies on unsupported facts,

takes a view that no reasonable person would take, applies the wrong legal standard, or bases its

14
  The State asked the trial court to impose high end standard range sentences for Franklin rather
                                                 -             -    .
than additional time for his gang aggravators. The trial court appears to have partially adopted
the State's recommendation by imposing ( ) end standard range sentences of 54 months for
                                          1 high -
Franklin's drive by shooting and unlawful possession of a firearm convictions; and (2) low end
                 -                                                                    a    -
standard range sentence of 140 months for Franklin's first degree assault conviction, plus an
additional 60 months for the firearm sentencing enhancement.



                                                    13
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



ruling on an erroneous view of the law. Lord, 161 Wn. d at 284. We find no abuse of discretion
                                                    2

here.


                               A. 7-
                                   Eleven Fight: ER 401, 402, and 403

        Franklin and Johnson argue that the trial court's admission of the 7-
                                                                            Eleven fight was

reversible error because (1)neither of them had participated in that fight, which, thus, did not

constitute a prior "
                   bad act"by them under ER 404( ); (2)
                                               b and   even if the 7-
                                                                    Eleven fight were a

prior bad act for ER 404( )
                        b purposes, it was not admissible as "res gestae" because the fight

occurred a week before the drive by shooting and, thus, was not part of the shooting's
                                 -

immediate time and         place. "' Br. of Appellant (
                                                      Franklin)at 38, 50 51 (quoting State v. Hughes,
                                                                         -

118 Wn. App. 713, 725, 77 P. d 681 (2003)); of Appellant (Johnson) at 16. That neither
                           3             Br.

Franklin nor Johnson participated in the 7-
                                          Eleven fight between Kennedy and Morris is not

dispositive; nor does the typical ER 404( ) " bad acts"analysis resolve the question before
                                        b prior
US.




        Despite the parties' ER 404( ) - arguments, we follow our recent "res gestae"
                                   b based

evidentiary analysis in State v. Grier, 168 Wn. App. 635, 644, 278 P. d 225 (2012), hold
                                                                    3             and

that the trial court did not abuse its discretion in admitting evidence of the 7-
                                                                                Eleven fight. As we

also noted in Grier, Washington courts have traditionally stated that evidence of other crimes,

wrongs,   or   acts   is   admissible under ER    s res gestae "'
                                                  404( )' "`
                                                     b                      or ""
                                                                                same transaction'


exception "" if the evidence is "admitt[ d]to complete the story of a crime or to provide the
                                       e

immediate context for events close in both time and place to the charged crime."Grier, 168 Wn.

App. at 645 (quoting State v. Hughes, 118 Wn. App. 713, 725, 77 P. d 681 (2003)quoting State
                                                                 3              (

v. Brown, 132 Wn. d 529, 570 71, 940 P. d 546 (1997));
                2            -        2             State v. Lillard, 122 Wn. App. 422,



                                                    14
Consol. Nos. 42027 9 II and 42031 7. -
                   - -            - II



432, 93 P. d 969 (2004),
         3             review denied, 154 Wn. d 1002 (2005).Although cases applying this
                                            2

rationale have purported to analyze "res gestae" evidence as an ER 404( ) "
                                                                      b exception,"
                                                                                  we

departed from this practice in Grier; instead, we analyzed such "res gestae" evidence under ER

401, 402, and 403, focusing on its relevance to the particular case before us and on whether the

danger   of unfair   prejudice outweighed      its   probative   value.    Grier, 168 Wn. App. at 644. We

recognized that, rather than being an ER 404( )exception, "` es gestae' evidence more
                                            b              r

appropriately falls within ER 401's definition of `relevant' evidence, which is generally

admissible under ER 402," long as the evidence also passes ER 403's prejudice versus
                        as

probative value test. Grier, 168 Wn. App. at 646.
                            15
         Following Grier,        we apply ER 401 and ER 402's relevancy tests and ER 403's

prejudice test to determine whether the trial court here abused its discretion in admitting
                                   16 "
                 Eleven
evidence of the 7-           fight.       The threshold to admit relevant evidence is very low. Even

minimally relevant evidence is admissible."State v. Darden, 145 Wn. d 612, 621, 41 P. d 1189
                                                                  2                 3

2002).Under ER 401, evidence is relevant if it has "any tendency to make the existence of any

fact that is of consequence to the determination of the action more probable or less probable than

it would be without the evidence." ER 401. "Evidence                      is relevant if a logical nexus exists


15 In Grier, we recognized that although ER 404( )
                                               b provides a non -exhaustive list of ' other
purposes "' for which trial courts may admit evidence of other                   crimes, wrongs, or acts, the
                  res gestae "' exception is unlike the exceptions
          created "`
judicially-                                                         expressly listed in ER 404( )
                                                                                               b
because it involves evidence pertaining to the factual context of the crime, not the defendant's
mindset. Grier; 168 Wn. App. at 645 46 (
                                      - quoting ER 404( )). considering "res gestae"
                                                            b Thus,
evidence under ER 404( )b contravenes the ejusdem generis doctrine of statutory construction;
and, as we noted in Grier, analysis of such evidence is more appropriate under ER 401, 402, and
403. Grier, 168 Wn. App. at 646.
16
     Accordingly, we do not reach Franklin's and Johnson's first argument that the 7-
                                                                                    Eleven fight
did not constitute a " rior act"admissible under ER 404( ).
                     p                                 b

                                                         15
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



between the evidence and the fact to be established." State v. Burkins, 94 Wn. App. 677, 692,

973 P. d 15 ( 1999). Nevertheless,
     2                                      even relevant evidence "may be excluded if its probative

value is substantially outweighed by the danger of unfair prejudice."ER 403.

          Applying these evidentiary rules here, we conclude that the 7-
                                                                       Eleven fight evidence was

relevant under ER 401 and had a logical nexus with the charged crimes because (1)it had

precipitated the shooting of Morris's car a week later, at least in part; and (2) tended to prove
                                                                                 it

that Kennedy, and potentially the other Ford Explorer occupants, had a motive for shooting at

Morris's car and that they had acted in concert (as either principals or accomplices) to carry out

the    charged   crimes.   Kennedy, one of the admitted principals in these crimes, had previously

fought with.Morris at the 7-
                           Eleven, during which Kennedy's gold chain had been stolen and had

later ended up in Morris's       possession. During the week between the 7-
                                                                          Eleven fight and the

drive by
      -    shooting, Kennedy     had been "
                                          having     problems " with Morris; Kennedy had attempted

to reclaim his gold necklace several times, but Morris had made it clear that Kennedy would

either have "to pay"or " o fight"Morris for it. 12 VRP at 1451.
                       t

          The record contains no evidence placing Franklin and Johnson with Kennedy during his

earlier 7-
         Eleven      fight   with Morris.   Nevertheless, it was undisputed that a week later, when

Kennedy went to resolve the missing gold chain issue with Morris, 1)Kennedy had asked
                                                                  (

Franklin "
         to go out "         with him; and (2)both Franklin and Johnson were with Kennedy in the

Ford Explorer before, during, and after the drive by shooting of Morris. Thus, the 7-
                                                  -                                 Eleven fight




179 VRP at929.

      13 VRP at 1635.



                                                     16
    Consol. Nos. 42027 9 II and 42031 7 II
                       - -            - -



    was intertwined with and "` omplete[d] story of the crime[s] trial by proving [ their]
                              c          the                    on

    immediate context of        happenings   near   in time and   place "';   and   it "`
                                                                                       depicted "' a "` omplete
                                                                                                      c

    picture ...     for the   jury. "' Grier, 168 Wn. App. at 647 (first alteration in original) internal
                                                                                                  (

    quotation marks omitted) quoting State v. Lane, 125 Wn. d 825, 831, 889 P. d 929 (1995),
                             (                            2                  2             and

    State v. Acosta, 123 Wn.App. 424, 442, 98 P. d 503 (2004),
                                               3             respectively).

               Moreover, the danger of unfair prejudice did not outweigh this 7-
                                                                               Eleven fight's probative

    value under ER 403. Misconduct is often admissible when it is probative and material, such as

    when it completes the description of the crime charged and is so connected in time, place, and

    circumstance. State v. Tharp, 96 Wn. d 591, 594 96, 637 P. d 961 (1981).At trial, the State
                                       2            -        2

    argued that Johnson and/ r Franklin were potential accomplices to the crimes that Kennedy, the
                           o

    principal, had undisputedly perpetrated and which were in evidence. Kennedy testified that, on

    the night of the shooting, he intended to confront Morris because only one week before, at the 7-

    Eleven down the street, Morris had taken           a   chain necklace that      belonged   to   Kennedy.   Such


    quarrels between a victim and the person who instigated harming the victim are probative of the

    harming person's intent. See State v Parr, 93 Wn. d 95, 102, 606 P2d 263 (1980).
                                                    2
i
               To prove that Franklin andor Johnson were accomplices to Kennedy's crimes, the State
                                         /

    needed to show that these defendants knowingly "
                                                   promote[
                                                          d]" d]"
                                                            or "
                                                               facilitate[ the commission

    of the crimes (1)by soliciting, commanding, encouraging, or requesting another person to

    commit the crimes; or (2) aiding or agreeing to aid another in the planning or committing of
                             by

    the crimes. RCW 9A. 8.The State presented evidence that Franklin and Johnson
                    a).
                    020(
                       3)(
                       0

    19
         The   legislature   amended RCW 9A. 8.in 2011. LAWS
                                         020
                                           0                                   of    2011, ch. 336, § 351. The
    amendments did not alter the statute in any way relevant to this case; accordingly, we cite the
    current version of the statute.



                                                            17
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



knowingly promoted or facilitated Kennedy's criminal objective: On the night of the shooting,

less than a minute before the four men left for the bar where Morris was known to be present,

Franklin sent text messages to his girlfriend " ady Monster"that he had "ust got jacc't" was
                                              L                         j              and

h]
 andlin'    business." 11 VRP at 1320.        The car carrying Kennedy, Franklin, and Johnson

circled the establishment a few times, parked in a back alley, and then waited and followed the

car that Morris was in. Kennedy testified that things " scalated"and shots were fired at Morris's
                                                      e

car from the Explorer in which Johnson and Franklin were passengers with him (
                                                                             Kennedy). 10

VRP at 1141.     Johnson's and Franklin's accomplice liability for the drive by shooting and
                                                                             -

assault charges stems from these events.

       The fight at the 7-
                         Eleven, where Morris " t" s chain, was close in time and
                                              jacc' Kennedy'

place to the shooting and, thus, was integrally connected. 11 VRP at 1320. The 7-
                                                                                Eleven fight

was also an inseparable part of the charged crimes, without which the jury would have been left

with a fragmented story and no context for Franklin's and Johnson's accomplice liability.

Furthermore, the probative value of the 7-
                                         Eleven fight outweighed any prejudice to the

defendants because the trial testimony neither directly stated nor indirectly implied that Johnson

and Franklin had been present at this fight between Kennedy and Morris. We hold, therefore,

that the trial court did not abuse its discretion in admitting evidence of the 7-
                                                                                Eleven fight.

                                  B. Gang Evidence: ER 404( )
                                                          b

       Franklin and Johnson also argue that the trial court erroneously used ER 404( ) admit
                                                                                   b to

other prejudicial evidence about their " ang associations" and "gang culture,"
                                       g                                     namely their gang

status and rivalries and Ringer's expert testimony on gang culture, thus denying them a fair trial.

Br. of Appellant at 36 (Franklin); of Appellant ( ohnson) at 16. The State counters that this
                                 Br.            J


                                                 18
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



gang evidence was admissible under 404( ) show the defendants' collective motive and
                                      b to

intent in committing the crimes charged. We agree with the State that the gang evidence was

admissible to show motive.


       ER 404( ) not designed `to deprive the State of relevant evidence necessary to
             b is

establish an essential element of its case,'but rather to prevent the State from suggesting that a

defendant is guilty because he or she is a criminal type person who would be likely to commit
                                                     -

the crime charged."State v. Foxhaven, 161 Wn. d 168, 175, 163 P. d 786 (2007)quoting State
                                            2                  3              (

v. Lough, 125 Wn. d 847, 859,'
                2           889 P. d 487 (1995)). Franklin and Johnson correctly note,
                                 2              As

evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person or

conformity with it;but it may be admissible for other purposes, such as proof of motive, intent,

preparation,plan, knowledge, identity, or the absence of mistake or accident. ER 404( ).
                                                                                    b Before

a trial court may admit such evidence of other crimes or misconduct under ER 404( ),
                                                                                b it must ( )
                                                                                          1

find by a preponderance of the evidence that the misconduct occurred, 2)
                                                                      ( state on the record the

purpose for which the evidence is being introduced, ( )determine whether the evidence is
                                                    3

relevant to a material issue, and (4)balance the probative value of the evidence against the

danger of unfair prejudice. State v. Mee, 168 Wn. App. 144, 154, 275 P. d 1192, review denied,
                                                                      3

175 Wn. d 1011 (2012).
      2

       Gang evidence falls within the    scope of ER      b Yarbrough, 151 Wn. App. at 81.
                                                       404( ).

Courts have " egularly admitted gang affiliation evidence to establish the motive for a crime,"
            r                                                                                 to

prove a defendant's intent, or to show that several defendants were acting in concert. State v.

Scott, 15.1 Wn. App. 520, 527, 213 P. d 71 ( 2009),
                                    3             review denied, 168 Wn. d 1004 (2010);
                                                                       2

Yarbrough, 151 Wn. App. at 81; see also State v. Embry, 171 Wn. App. 714, 732, 287 P. d 648
                                                                                    3


                                                19
Consol.Nos. 42027 9 II and 42031 7 II
                  - -            - -



2012) evidence of concerted action is basis for finding multiple individuals guilty for taking
      (

part in a single crime). But before a trial court may admit gang affiliation evidence, there must

be a "nexus" between the charged crime and gang affiliation; this nexus makes the gang

evidence relevant. Embry, 171 Wn. App. at 732 (citing Scott, 151 Wn. App.at 526).Such is the

case here.


                                            1. Nexus


       In its offer of proof, the State asserted that it would present evidence that (1)Franklin,

Johnson, and the other participants in the shooting " ang members "
                                                    g                               affiliated with the


Eastside Gangster Crips; 2) week before the shooting, Kennedy had been in a fight with rival
                         ( a

gang member Morris, which resulted in Kennedy's gold necklace being stolen and its ending up

in Morris's               ( Morris's stealing Kennedy's
              possession; 3)                              chain   was a   showing   of disrespect
                                                                                       "            "   in


the gang   community, which often prompted      disproportionate
                                              a "                    response "     from the offended


gang; 4)
      ( Kennedy's being disrespected by rival gang member Morris was the " riggering event"
                                                                         t

that motivated Kennedy, Evans, Franklin, and Johnson to retaliate with the drive by shooting of
                                                                                 -

Morris's car; and (5)circumstances surrounding the drive by shooting suggested that the four
                                                         -

men had "work[ d]together" to accomplish the crimes, such as Kennedy's phone calls with
             e

Hudson and Ragland at the 54th Street Bar and Grill and Franklin's texts to his girlfriend about

being " accT' and giving someone " he blues."5 VRP at 156, 161; 11 VRP at 1320.
      j                          t




21 1 VRP at 67.

21 1 VRP at 69.

225VRPat177.


                                                C
Consol.Nos. 42027 9 II and 42031 7 II
                  - -            - -



       We have previously held that there was a sufficient nexus between gang affiliation and

the defendants' alleged crimes where the State presented evidence that (1)the defendants'

killings were a result of rival gang activity; ( )the victims had shown disrespect for the
                                               2

defendants and had intruded   on   their "
                                         drug   ... turf';
                                                         and (3) gang culture, this disrespect and
                                                                in

intrusion were grounds for retaliation and murder. State v. Campbell, 78 Wn. App. 813, 822,

901 P. d 1050, review denied, 128 Wn. d 1004 (1995). Similarly
     2                              2                                    here, the State asserted it

would present evidence that the drive by shooting was the result of rival gang member Morris's
                                      -

showing disrespect to Kennedy and to the Eastside Gangster.Crips when he stole Kennedy's gold

necklace and that, in gang culture, such disrespect was grounds for disproportionate retaliation.

       At trial, gang expert Ringer also testified that a gang member or associate can achieve
                      -

status by doing "drive by shootings" on a rival gang; and if such member or associate does not
                       -

step up"and help retaliate when asked, he will be perceived as "weak"and will be "checked"

by members    of his   own   gang.    12 VRP at     1464, 1487, 1488.   This testimony connected

Franklin's and Johnson's gang affiliations, as well     as   Kennedy's,
                                                                      to   the   charged   crimes. We


hold, therefore, that there was a sufficient nexus between Franklin's and Johnson's gang

affiliations and the charged crimes.

                                     2. ER 404( )
                                              b requirements

       Under ER 404( ), trial court must first find by a preponderance of the evidence that
                   b the

the misconduct occurred. Embry, 171 Wn. App. at 732. The State's offer of proof was that, in

addition to using monikers associated with gang membership, ( )Franklin had the Eastside
                                                            1

Gangster Crips acronym " GC"tattooed in large letters on his back, 2)
                       E                                           ( Kennedy had identified

Johnson as an Eastside Gangster Crip, and ( 3)the police had found monikers and other


                                                   21
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



information in Johnson's cell phone linking him to that gang. 5 VRP at 171. Consistent with

this offer of proof, Franklin testified that he had the acronym "BGC"tattooed on his back and

that it stood for "
                  East Side Gangster Crip."13 VRP at 1626. Based on this evidence, the trial

court properly found by a preponderance of the evidence that Franklin and Johnson were either

gang members or gang associates and that the relevant misconduct had occurred.

       Second, the trial court had to identify the purpose for which the gang evidence would be

introduced. Embry, 171 Wn. App. at 732. Here, the trial court concluded that the evidence was

admissible to show the defendants' collective motive for the charged crimes. Washington courts

have held that defendants' gang affiliations were admissible under ER 404( ) prove motive
                                                                         b to

because it (1)was highly probative of the State's theorythat the defendants were gang

members "who responded with violence"to showings of disrespect, and (2)established that
                                                                        "

killing someone heightened a gang member's status." Campbell, 78 Wn. App. at 822; State v.

Boot, 89 Wn. App. 780, 789, 950 P. d 964, review denied, 135 Wn. d 1015 (1998).Here, the
                                 2                             2

gang evidence was similarly admissible to show the motives of 1)
                                                              ( Kennedy, who had personally

been "disrespected"when Morris stole his gold chain; and (2)Franklin and Johnson, who were

likely willing participants, motivated by a desire to increase their gang status and to avoid being
                                                                     ,

perceived as weak. The trial court did not abuse its discretion in determining that motive was an

admissible purpose for the gang evidence.

       Third, the trial court had to determine that the evidence was relevant to a material issue.
                                                                                                      r



Mee, 168 Wn. App. at 154. Here, in addition to showing Franklin's and Johnson's motives, the

gang evidence was relevant to a material issue because it tended to prove the intent element of

Franklin's   and   Johnson's   crimes   and   to   prove   Franklin's   gang-
                                                                            aggravated sentencing



                                                   22
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



enhancement factors. Because the evidence showed that Kennedy and potentially only one other

occupant in the four -occupant Ford Explorer had fired the guns at Morris's car, the trial court
instructed the   jury    on
                              accomplice liability.        To prove that Franklin and Johnson were

accomplices to the drive by shooting of Morris's car and to the resulting assault on Grossman,
                         -

the State needed to prove that Franklin and Johnson had " he criminal mens rea to aid or agree to
                                                        t

aid the commission of a specific crime"and acted " ith knowledge [that]the aid [would] further
                                                 w

the crime."State v. Coleman, 155 Wn. App. 951, 960 61, 231 P. d 212 (2010),
                                                   -        3             review denied,

170 Wn. d 1016 ( 2011).
      2                          The aggravating sentencing factors accompanying each charged

offense also required the State to prove that Franklin and Johnson "committed the offense with

the intent to directly or indirectly cause any benefit, aggrandizement, gain, profit, or other

advantage to or for a criminal street gang as defined in RCW 9.
                                                             030,its reputation,
                                                              94A.

influence, or membership."RCW 9.
                              aa).
                              535( 4A.
                                 3)(
                                 9

       Evidence of Franklin's and Johnson's gang affiliations, and Ringer's testimony about the

role of "
        disrespect   "    in gang culture and the ways that a gang member can achieve "status"

within a gang (e. ., doing drive by shootings),
                g by             -            helped establish their accomplice liability and

the aggravating sentencing factors on all counts: This evidence tended to show that Franklin and

Johnson had knowingly participated in the crimes if not by shooting the second gun
                                                 —

themselves, then by encouraging or aiding in the commission of the shooting by another. We

hold that the trial court did not abuse its discretion in concluding that the gang evidence was

relevant to a material issue in the case.




23 12 VRP at 1487.


                                                      23
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



       Fourth, the trial court had to weigh the probative value of the gang affiliation evidence

against its potential prejudicial effect. Embry, 171 Wn. App. at 732. As we have already noted

in the preceding section of this analysis, the gang evidence was highly probative of the State's

theory that Kennedy, Evans, Franklin, and Johnson had acted in concert and had shot at Morris's

car in retaliation for his showing "
                                   disrespect"toward Kennedy and the Eastside Gangster Crips

by stealing Kennedy's gold      chain.   The trial court properly balanced the gang evidence's

probative value against the danger of unfair prejudice to Franklin and Johnson.

       The State demonstrated a sufficient connection between Franklin's and Johnson's gang

affiliations and the crimes   charged. Accordingly, we hold that the challenged gang evidence

satisfied the requirements of ER 404( ) that the trial court did not abuse its discretion in
                                    b and

admitting the gang affiliation evidence.

                                    H. EVIDENCE SUFFICIENCY


       Franklin separately argues that, absent an improper inference that he had a propensity to

commit violent crimes because he was a gang member, the State presented insufficient evidence

to support his convictions for any of the charged crimes or for the gang-
                                                                        aggravating sentencing-

enhancement factors: These arguments fail.

       When reviewing a challenge to the sufficiency of the evidence, we ask whether, after
                                                                                      "

viewing the evidence in the light most favorable to the State, any rational trier of fact could have

found the essential elements of the crime     beyond    a   reasonable doubt." State v. Hosier, 157


Wn. d 1, 8, 133 P. d 936 (2006). A
  2              3               "         claim of insufficiency admits the truth of the State's

evidence and all inferences that    reasonably   can   be drawn therefrom." State v. Salinas, 119


Wn. d 192, 201, 829 P. d 1068 (1992)en banc). Circumstantial evidence and direct evidence
  2                  2               (


                                                 24
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



are equally reliable. State v. Moles, 130 Wn. App. 461, 465, 123 P. d 132 (2005).A reviewing
                                                                  3

court must also defer to the trier of fact on issues of conflicting testimony, credibility of

witnesses, and the persuasiveness of the evidence. State v. Thomas, 150 Wn. d 821, 874 75,83
                                                                          2            -

P. d 970 (2004)citing State v. Cord, 103 Wn. d 361, 367, 693 P. d 81 (1985)).
 3              (                          2                  2

                 A. Drive by Shooting and First Degree Assault: Accomplice
                          -

       Franklin first argues that the State presented insufficient evidence to support his drive by
                                                                                                 -

shooting and first degree assault convictions because there was no evidence that, although he

was in the Ford Explorer, he had .knowledge that he was promoting or facilitating the

commission of these crimes. We disagree.

       At the outset we note that Franklin does not challenge the sufficiency of the evidence that

someone else (e. .,
               g Kennedy and or Johnson) committed the charged crimes. Instead, he argues
                             /

that the State failed to produce evidence of his " nowledge"that he was promoting or facilitating
                                                 k

other persons' commission of these crimes, sufficient to support his accomplice liability. Br. of

Appellant (Franklin) at 40. Thus, we focus our analysis on the sufficiency of the evidence to

support Franklin's culpability as an accomplice.

       A defendant is an "accomplice" if,with knowledge that it will promote or facilitate the

crime, he either (1)solicits, commands, encourages, or requests another person to commit the

crime; or (2)aids or agrees to aid another person in planning or committing the crime. RCW

9A. 8. To be an accomplice, the defendant must act with knowledge that he is
a).
020(
   3)(
   0

promoting or facilitating the specific crime charged, not simply " crime."State v. Cronin, 142
                                                                 a

Wn. d 568, 578 79, 14 P. d 752 ( 2000).
  2            -       3                       To be culpable as an accomplice, however, the

defendant need not participate in the crime, have specific knowledge of every element of the


                                                25
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



crime, or share the same mental state as the principal. State v. Berube, 150 Wn. d 498, 511, 79
                                                                               2

P. d 1144 (2003). Thus, even if the jury did not believe that Franklin fired the shots from the
 3

Ford Explorer, the jury could still find him guilty of drive by shooting and first degree assault if
                                                             -

the State proved he was an accomplice of the person who did fire the shots. RCW 9A. 8.
                                                                                020.
                                                                                  0

       A person commits drive by shooting
                              -

       when he ...     recklessly discharges a firearm ... in a manner which creates a
       substantial risk of death or serious physical injury to another person and the
       discharge is ... from a motor vehicle.

RCW    9A. 6.emphasis added). A jury may infer reckless conduct where a person
       045(
          1
          3 ) (

unlawfully discharges a firearm from a moving vehicle. RCW 9A. 6.
                                                           045(
                                                              2
                                                              3 ).

       A person commits first degree assault if he, with intent to commit great bodily harm,

a]
 ssaults      another with   a   firearm ...   or by any force or means likely to produce great bodily

harm or death."RCW 9A. 6.l(RCW 9A. 4.
                   01 a). 110(
                     3    l)(  c) reat bodily harm"as
                                 4)(
                                 0  defines "[
                                            g]

bodily injury which creates a probability of death, or which causes significant serious

permanent disfigurement, or which causes a significant permanent loss or impairment of the

function of any bodily part or organ."

       Franklin contends the State presented insufficient evidence to support the knowledge

element of his accomplice liability because (1) State's evidence showed only that he was a
                                               the

gang member and that gang members retaliate against rival gangs' showing disrespect; and (2)

there was no evidence that he was in the Ford Explorer with the "intent to aid in the shooting"

rather than    being merely "someone present when the shooting occurred." Br. of Appellant

Franklin)at 58. According to Franklin, Washington law does not allow the jury to infer that he

knew he was aiding in the crimes based on the circumstances surrounding the shooting. Franklin


                                                      IM
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



mistakenly relies on State v. Bluehorse, in which we held that generalized expert testimony about

gang culture" alone was insufficient to support the gang-
                                                        aggravating sentencing factor for

Bluehorse's exceptional sentence because the evidence failed to show that he had committed the

drive by shooting " for reasons related to obtaining or maintaining gang membership or
      -

advancing [status] in the gang."State v. Bluehorse, 159 Wn. App. 410, 429, 431, 248 P. d 537
                                                                                     3

2011).

       But unlike the gang aggravating sentencing factor in Bluehorse and the street gang

aggravating sentencing factors discussed below, here, the State did not need to present evidence

that Franklin had aided in committing the drive by shooting and assault for gang membership
                                                -

purposes in order to prove his accomplice liability for these underlying crimes. Instead, the State

needed to prove only the elements of accomplice liabilityi. that Franklin had solicited,
                                                         —e.,

commanded, encouraged, requested, aided, or agreed to aid in the commission of the crimes with

general knowledge"that his actions were "promoting or facilitating"these crimes. Cronin, 142

Wn. d at 579. We hold that the State met its burden here
  2


       We acknowledge that Franklin's mere physical presence and assent alone were

insufficient to constitute   aiding and abetting. Nevertheless, "[
                                                                p] resence at the scene of an

ongoing   crime may be sufficient if   a   person   is `ready to assist. "'   In re Welfare of Wilson, 91

Wn. d 487, 491, 588 P. d 1161 (1979)quoting State v. Aiken, 72 Wn. d 306, 349, 434 P. d 10
  2                  2               (                           2                  2

1967),
     vacated on other grounds by Wheat v. Washington, 392 U. . 652, 88 S. Ct. 2302, 20 L.
                                                           S

Ed. 2d 1387 (1968)). person is "`
                  A            ready to assist "'           if he, in some way, associates himself with

the undertaking, participates in it as something he desires to bring about, or by his actions seeks

to make it succeed. Wilson, 91 Wn. d at 491 (quoting Aiken, 72 Wn. d at 349).
                                 2                               2


                                                     27
Consol.Nos. 42027 9 II and 42031 7 II
                  - -            - -



       Here, in addition to the challenged gang evidence, the State presented strong

circumstantial evidence that Franklin was a knowing and willing participant in the drive by
                                                                                         -

shooting and resulting assault on bystander Grossman seated in his ( rossman's) Franklin
                                                                   G          truck:

was at The Friendly Duck bar with Kennedy when Ragland called Kennedy, asking him to come

to the 54th Street Bar and     Grill, where rival Morris    was    present. Franklin then texted his

girlfriend that he had just gotten ` jacc't,"was going to "give some[ ne] the blues." 11
                                           and he                   o

VRP at 1320. Less than a minute later, Franklin got into the Ford Explorer and rode off with

Kennedy, Evans, and Johnson to the 54th Street Bar and. Grill, where the Ford Explorer

eventually got directly behind Morris's car and someone in the Explorer shot at it. Mere minutes

after the shooting, Franklin exited the Explorer at the Chevron station while Kennedy and

Johnson   disposed   of the two weapons used in the   shooting.   Based   on   this evidence —particularly


Franklin's contemporaneous text messages to his girlfriend that he had just gotten "acc't"he
                                                                                   j     and

was going to "give some[ ne] the blues "a rational jury could conclude that he was "ready to
                       o                —

assist" in the shooting of Morris's car and that he was present in the Ford Explorer with

knowledge that his actions were promoting or facilitating the commission of the crimes. 11 VRP

at 1320. Looking at the evidence post conviction in the light most favorable to the State, as we

must, we hold that the State presented sufficient evidence that Franklin was an accomplice to the

drive by shooting and the resulting assault on Grossman.
      -

                                B. Unlawful Possession of a Firearm


       Franklin next argues that the State presented insufficient evidence to support his unlawful

possession of a firearm conviction because the State did not prove that he possessed a firearm.

The State responds the jury can infer that Franklin and Johnson had joint possession of the


                                                 28
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



firearm fired from the backseat because (1)
                                          they both " hared [the gang's]
                                                    s                  intent and purpose"to

use this gun to shoot at Morris's car, and (2)both had ready access to the gun depending on

which side of the Explorer eventually provided the best shot at Morris's car. Br. of Resp't at 21.

           A person is guilty of first degree unlawful possession of a firearm "if the person owns,

has in his or her possession, or has in his or her control any firearm after having previously been

convicted ...      of any serious offense    as   defined in this   chapter." RCW     a).
                                                                                      040(
                                                                                      9.1.A
                                                                                         1
                                                                                         4 )(

s] offense"includes a felony for "[ ny crime of violence,"
 erious                          a]                      such as first degree robbery.

RCW 9.1.
    a);
    010( 6)( v. Rivera, 95 Wn. App. 132, 137, 974 P. d 882, 992 P. d 1033
       1
       4  State                                    2             2

2000). Franklin testified that he had been previously convicted of such a "serious offense ";

thus, the State did not need to offer additional proof that he could not lawfully possess a firearm.

RCW 9.1.
    a);
    010( 6)(
       1
       4  Rivera, 95 Wn. App. at 137. To prove possession, the State had to show

that Franklin either actually or constructively possessed a firearm. State v. Roberts, 80 Wn. App.

342, 353, 908 P. d
               2           892 (   1996).   Actual   possession requires physical custody.         State v.


Cantabrana, 83 Wn. App. 204, 206, 921 P. d 572 (1996).Although the jury returned a special
                                       2

verdict that Franklin committed his crimes while armed with a firearm, the record




24
      legislature amended RCW 9.1. in 2011. LAWS of 2011, ch. 193, § 1. The
     The                            040 4
amendments did not alter the statute in any way relevant to this case; accordingly, we cite the
current version of the statute.

25
     The    legislature   amended RCW 9.1. in 2009.
                                      010
                                        4                           LAWS   of   2009, ch. 216, §   1.   The
amendments did not alter the statute in any way relevant to this case; accordingly, we cite the
current version of the statute.




                                                      29
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



contains   no     admissible evidence that Franklin       actually possessed   a   firearm.     Constructive


possession, however, 1)
                     ( may be established by showing that the defendant had "dominion and
                                                                                         27 (
control over the firearm     or over   the   premises   where the firearm   was    found, , 2)need not be

exclusive, and (3)may include joint possession with another person. State v. Morgan, 78 Wn.

App. 208, 212, 896 P. d 731, review denied, 127 Wn. d 1026 (1995)citing State v. Harris, 14
                    2                             2               (

Wn. App. 414, 417, 542 122 (1975),
                                 review denied, 86 Wn. d 1010 (1976)).
                                                     2               Although a

defendant's close proximity to an object alone is ' insufficient to establish constructive
             28
possession,       other facts may enable a trier of fact to infer dominion and control, such as the

defendant's ability to reduce an object to actual possession." State v. Echeverria, 85 Wn. App.
             "

777, 783, 934 P. d 1214 (1997).
               2

       In determining whether a defendant exercised the requisite dominion and control over an

object, we                totality of the circumstances ";
             consider the "                                      no single factor is dispositive. State v

Collins, 76 Wn.App. 496, 501, 886 P. d 243, review denied, 126 Wn. d 1016 (1995).The State
                                   2                             2

presented evidence that two guns were used to shoot at Morris's car from the Ford Explorer.

Although Kennedy testified that he had fired both guns from the front passenger seat, at least two




26 The trial court admitted Ringer's hearsay testimonythat Kennedy had told him Franklin and
Johnson had each brought ,a gun with them the night of the shooting and that Franklin had
handed one of the guns to Kennedy to shoot while Johnson had shot the other one from the back
passenger seatonly for impeachment purposes; and the trial court so instructed the jury. Thus,
              —
Ringer's hearsay testimony did not provide substantive evidence that Franklin actually possessed
a firearm.


27 State v. Echeverria, 85 Wn. App. 777, 783, 934 P. d 1214 (1997).
                                                   2

28 State v. Turner, 103 Wn. App. 515, 521, 13 P. d 234 (2000).
                                               3


                                                        30
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



eye witnesses reported having seen shots being fired from the back passenger seat, where

Johnson had been seated, next to Franklin, seated behind the driver.

        As we have explained in sections I and II. . of this Analysis, the State presented
                                                 B

admissible evidence that (1)gang members commit crimes to avenge disrespect and to increase

their status within the gang; 2)
                              ( Franklin was a member of Kennedy's gang, with which Evans

and Johnson were also affiliated; 3)
                                  ( Franklin was a knowing and willing participant in the drive -

by shooting of rival gang member Morris's car, as evinced by his (Franklin's)
                                                                            response to

Kennedy's   invitation to "go out "   with him, his (Franklin's) to his girlfriend that he was
                                                               text
                                        30
going   to "give   some[ ne] the blues," and his (Franklin's)
                       o                                    riding with Kennedy, Evans, and

Johnson in the Ford Explorer to the 54th Street Bar and Grill, where the Ford Explorer

eventually got directly behind Morris's car and shot at it; 4)one of the two guns used in the
                                                            (

shooting appeared to have been fired from the backseat, where Franklin and Johnson were both

seated, with no known barriers between them to prevent their handing the gun to whichever of

them was ultimately positioned on the side of the Explorer closer to Morris's car and,thus,better
                                                                                       .

able to shoot at it;and (5)right after the shooting, Franklin exited the Explorer at the Chevron

station while Kennedy and Johnson disposed of the two weapons used in the shooting. From this

evidence, a reasonable jury could infer joint cooperation among these specific gang members in

their mission to avenge Morris's disrespect of and theft from Kennedy. Viewing the evidence in

the light most favorable to the State, we hold that a rational jury could conclude that Franklin had

constructive possession of a firearm because he had the ability "to reduce" the firearm in the

29
     13 VRP at 1635.


30 11 VRP at 1320.


                                                 31
Consol.Nos. 42027 9 II and 42031 7 II
                  - -            - -



Explorer's back seat to his "actual possession." Echeverria, 85 Wn. App. at 783. We further

hold, therefore, that the State presented sufficient evidence to support Franklin's first degree

unlawful possession of a firearm conviction.

                       C. Aggravating Gang -Related Sentencing Factors

        Franklin also argues that the State presented insufficient evidence to support his gang

aggravating sentencing factors because (1) State relied solely on Ringer's generalized expert
                                          the

testimony that gang members commit crimes to avenge disrespect and to increase their status

within the gang, but ( ) did not present any evidence that Franklin's alleged driveby shooting
                     2 it                                                          -

and assault on Grossman actually benefited his gang. This argument fails.

        Under RCW 9.
                  aa),
                  535( 4A.the trial court may impose a sentence above the standard
                     3)(
                     9

range if the jury finds beyond a reasonable doubt that "[ he defendant committed the offense
                                                        t]

with the intent to directly or indirectly cause any benefit, aggrandizement, gain, profit, or other

advantage to or for a criminal street gang as defined in RCW 9.
                                                             030,its.reputation,
                                                              94A.

influence, or membership." RCW 9.
                               aa).
                               535( 4A. We previously upheld a gang aggravating
                                  3)(
                                  9

sentencing factor where the State presented evidence that ( ) defendant was a member of the
                                                          1 the
Hilltop Crips; 2) perceived the victim as a member of a rival gang; 3) two gangs had a
               ( he                                                 ( the

previous confrontation four days earlier, during which a Hilltop Crips member threatened. to

open fire on the rival gang; and (4) defendant shot the victim after uttering, This is Hilltop
                                    the                                        "`

Crip, cuz,what you know about that."'
                                   Yarbrough, 151 Wn. App. at 97 (quoting verbatim report

of   proceedings). In Yarbrough, there was expert testimony that calling a rival gang member

cuz "'is   an insulting challenge showing disrespect, that gang members gain status in a gang by

showing their willingness to fire weapons to defend the gang's honor, and that a gang member


                                                32
    Consol. Nos. 42027 9 II and 42031 7 II
                       - -            - -



    perceived   as   unwilling                  home
                                 to defend his "`      boys "'   may be kicked out.   Yarbrough, 151 Wn.

    App. at 97 (quoting verbatim report of proceedings). We held that a jury could infer from this

    evidence that the defendant had committed the crime to advance or to maintain his position in the
         31
    gang.     Yarbrough, 151 Wn. App. at 97.

              Similarly here, Franklin admitted having been "umped into"the Eastside Gangster Crips,
                                                            j

    having several gang tattoos, and having a blue bandanna (symbolizing gang affiliation) on him

    the night of the shooting. Morris, the intended victim, was a member of the rival gang Young

    Gangster Crips.       A week before the drive by shooting, the two gangs had engaged in a
                                                  -

    confrontation, during which fellow Eastside Gangster Crips member Kennedy's gold necklace

    was stolen and eventually came into Morris's possession. Morris had taunted Kennedy, stating
1
    that Kennedy needed "to pay" or "to fight" him to get the necklace back; the two men had
    continued "having     problems" with    each other the   following week. 9 VRP at 929, 12 VRP at

    1451. On the way to the drive by shooting of Morris's car, 1)
                                  -                            ( Kennedy had collected Franklin

    and two other men associated with the Eastside Gangster Crips (Johnson and Evans);and (2)

                                                        use [her] head, "' he was "`handlin'
    Franklin had texted his girlfriend that she should "`




    31 In contrast, in Bluehorse, we reversed a gang-      aggravated sentencing factor based on
    insufficient evidence where, although the State had presented generalized expert testimony that
    gang members retaliate against rival gangs for showing disrespect and to advance their status,
    there was no evidence that Bluehorse (1)  had announced a rival gang status contemporaneously
    with the shooting, 2)had been disrespected or provoked by rival gang members, or (3)had
                        (
    made any statements that he committed the drive by shooting for reasons related to his gang
                                                       -
    status. Bluehorse, 159 Wn. App. at 430 31. Accordingly, we held that there was insufficient
                                              -
    evidence to support an inference that Bluehorse had committed the drive by shooting "for
                                                                                   -
    reasons related to obtaining or maintaining gang membership or advancing [status] in the gang"
    and, consequently, insufficient evidence to support the gang-     related aggravated sentence.
    Bluehorse, 159 Wn. App. at 431. The facts here, however, differ significantly, as we note above.


                                                        33
    Consol. Nos. 42027 9 II and 42031 7 II
                       - -            - -



    business, "' he had just gotten "jacc' and he was going
                                         t,"                      to "give   some[ ne] the blues. "
                                                                                 o                    11


    VRP at 1320.


              Ringer testified that (1)a showing of disrespect, such as one gang member's taking

    another gang member's gold necklace, often results in disproportionate levels of violence in gang

    culture; ( )both the gang's and an individual gang member's reputations are important, and
             2

    neither wants to be   perceived   as "weak   "; 3)gang
                                                    (        members can gain status within a gang by

    showing their willingness to participate in drive by shootings to defend the gang's honor; 4)
                                                      -                                        (

    fellow gang members are expected to "step up"in such situations to help retaliate; and (5)gang

    members who fail to "step up"face being " hecked"by their own gang. 12 VRP at 1484, 1487,
                                            c

    1488. A reasonable jury could infer from this evidence that Franklin participated in the drive by
                                                                                                   -

    shooting of Morris's car and in the assault to benefit the Eastside Gangster Crips and/or to

                           standing in the gang.
    advance his (Franklin's)                            Accordingly, we hold that the State presented
I


    sufficient evidence to support Franklin's gang-
                                                  aggravated sentencing factors.

                                          III. OPINION TESTIMONY


              For the first time. n appeal, Johnson argues that Ringer's testimonythat gang members
                                o

    are not totally honest with law enforcement "[al]
                                                    most 100 percent of the,time" — an
                                                                                was

    improper comment on his ( ohnson's)another witness's guilt and credibility. Br. of Appellant
                            J         or

    Johnson) at 11 (quoting 12 VRP at 1406). The State contends that Johnson failed to preserve

    this issue for   appeal and, therefore, we   should not address its substance.    We agree with the

    State.



    32
       Although the record does not show that Franklin, like Yarbrough, used recognized gang words
    like " uz," jury could infer that Franklin's text message evinced his gang-
         c     the                                                               related purpose and
    intent.



                                                      9
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



                                     A. Scope Standard of Review
                                              /

       It is uncontroverted that Johnson did not object at trial to this newly -challenged

testimony. We may refuse to review any claimed error not raised in the trial court. RAP 2. (
                                                                                        a).
                                                                                         5

Nevertheless, a defendant may challenge a claimed error for the first time on appeal if he can

show that it was a manifest constitutional error affecting his constitutional right to a jury trial.

RAP 2. ( v. Kirkman, 159 Wn. d 918, 926, 155 P. d 125 (2007).But "[
    a)(State
     3);
     5                     2                  3                  a] dmission

of witness opinion testimony on an ultimate fact, without objection, is not automatically

reviewable as a `manifest' constitutional error."Kirkman, 159 Wn. d at 936. To merit appellate
                                                                2

review in these circumstances, a defendant must show that the alleged error caused "actual

prejudice"or " ractical and identifiable consequences" in his trial. Kirkman, 159 Wn. d at 935.
             p                                                                      2

In this, Franklin fails.

                            B. No Explicit Statement; No Constitutional Error

        Ringer's challenged statement was not a direct comment about Johnson's individual guilt

or credibility; rather, Ringer testified only that gang members are generally unwilling to

cooperate with the police, which made Ringer apprehensive about believing Kennedy when he
volunteered for   a   second interview and minimized his involvement in the            shooting.   Because


Johnson did not testify at trial, his credibility was not in issue; Ringer's testimony, which thus

did not pertain to Johnson, did not prejudice Johnson.

        Similarly, Ringer's concerns about motive arguably pertained only to Kennedy's

credibility, not Johnson's.Moreover, Ringer's statements about Kennedy did not express any

opinion, directly     or   indirectly, that Johnson   was   guilty   of the drive by
                                                                                  -    shooting.   Despite

expressing some apprehension about Kennedy's offer to participate in a second police interview,


                                                      35
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -


Ringer did not testify that he believed Kennedy was lying during this interview. On the contrary,

Ringer testified that, when a gang suspect requests a second interview, he and other police

officers generally "work through the issues and try to get as much of the truth out as possible."

12 VRP at 1407. Ringer's testimony thus left open the possibility that portions of Kennedy's

interview could have been truthful, despite Ringer's routine skepticism in such situations.

Ringer's testimony was not a statement about Kennedy's, s, another witness's guilt
                                                      Johnson' or

or credibility. We hold that Ringer's statement did not constitute improper opinion testimony

rising   to the level of   a   constitutional   error   that Johnson   can   raise for the first time   on   appeal.

                                  C. No Prejudice; Alleged Error not Manifest

          Because Johnson fails to show constitutional error warranting our review of this non-

preserved    error, we need not address whether the               alleged              manifest, "'i. whether it
                                                                            error was "`            e.,

was   prejudicial   or       practical and identifiable consequences "' in the trial below. See RAP
                         had "`


a)(State v. Bertrand, 165 Wn. App. 393, 400 n. ,267 P. d 511 (2011)internal quotation
2. (
 3);
 5                                           8       3              (

marks omitted) quoting State v. Grimes, 165 Wn. App. 172, 185 87, 267 P. d 454 (2011),
               (                                              -        3

review denied, 175 Wn. d 1010 (2012)),
                     2              review denied, 175 Wn. d 1014 (2012).Nevertheless,
                                                         2

we note that Ringer's implied concerns about Kennedy's credibility would not have been

prejudicial to Johnson; on the contrary, concerns about Kennedy's credibility would have helped




33 For non -preserved allegedly improper opinion evidence to qualify under the RAP 2. (
                                                                                   a)(
                                                                                    3)
                                                                                    5
              m]
exception, "` [   anifest error' requires a nearly explicit statement by the witness that [ he]
believed the accusing victim "' or disbelieved another key witness. Kirkman, 159 Wn. d at 936
                                                                                    2
emphasis added).



                                                             36
    Consol. Nos. 42027 9 II and 42031 7 I1
                       - -            - -



    Johnson by casting doubt on Kennedy's damaging testimony about Johnson's gang affiliation

    and involvement in the shooting.
             Furthermore, under analogous circumstances, the Washington Supreme Court has

    concluded that there was no prejudice where, despite allegedly improper opinion testimony on

    witness credibility,the trial court had properly instructed the jury that jurors "`
                                                                                     are the sole judges

    of the credibility of the witnesses and of what weight is to be given to the testimony of each "'

    and that           are
               jurors "`       not bound "'     by expert   witness   opinions. Kirkman, 159 Wn. d at 937
                                                                                               2
                                                                                                  35
    quoting Clerk's Papers). The          trial court here gave   virtually identical instructions, which we

    presume the jury followed. Kirkman, 159 Wn. d at 937. Thus, even if Ringer's statement had
                                              2

    been an unconstitutional, and therefore improper, opinion about Kennedy's,Johnson's,or

    another witness's guilt or credibility, Johnson fails to show actual prejudice or practical and

    identifiable consequences to the trial results justifying an exception to RAP 2. (
                                                                                  a)' preservation
                                                                                   s
                                                                                   5

    requirement    that the   alleged   error   be "'         Bertrand, 165 Wn. App. at 400. Johnson
                                                    manifest."'


    having failed to show that admission of Ringer's testimony was a manifest constitutional error
i

    that may be raised for the first time on appeal under RAP 2. ( do not further address his
                                                              a)(we
                                                               3),
                                                               5




    34
         For this reason, as in Kirkman, Johnson's counsel may have chosen not to object to Ringer's
    testimony    as   a   matter of   trial strategy. See Kirkman, 159 Wn. d
                                                                         2         at 937.   In Kirkman, the
    Supreme Court also noted that such tactical reasons helped show that the defendant did not suffer
    any prejudice under the RAP 2. (
                                a)(analysis. See Kirkman, 159 Wn. d 937.
                                     3)
                                     5                                    2
    35
         The trial court instructed the jury:
              You are the sole judges of the credibility of each witness. You are also the sole
              judges of the value or weight to be given to the testimony of each witness.
    CP at 473 (Instruction 1).

                                                            37
Consol. Nos. 42027 9 II and 42031 7 II
                   - -            - -



improper opinion testimony argument.

       We affirm Franklin's and Johnson's convictions and Franklin's gang -enhanced standard-

range sentences.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

040,
2.6.it is so ordered.
  0




                                               Hunt, J.
We concur:
                                                            1




Ja        J.
          A. .
           C



Bjoen




                                             38